Citation Nr: 0932343	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
problems, including diagnosed as gastroesophageal reflux 
disease, to include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for an anxiety 
disorder, with chest pain and accelerated heartbeat, to 
include as secondary to an undiagnosed illness.

3.  Entitlement to a rating in excess of 10 percent for 
lipomas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from September 1988 to 
August 1992.    

In November 2007, the Board of Veterans' Appeals (Board) 
remanded the issues currently on appeal to the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO) for additional development.  

The issue of entitlement to service connection for an anxiety 
disorder, with chest pain and accelerated heartbeat, to 
include as secondary to an undiagnosed illness, is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.   


FINDINGS OF FACT

1.  The Veteran has gastroesophageal reflux disease (GERD) 
that is causally related to service.

2.  The Veteran's service-connected lipomas are painful but 
are not deep and do not cause limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for GERD are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected lipomas have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7819-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008). 

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Adequate notice to the Veteran was not sent case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are not prejudicial to the claimant, such as in 
this case.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  

The RO sent the Veteran a letter in October 2006 that 
informed her of the requirements needed to establish 
entitlement to service connection and to an increased 
evaluation.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information she was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file after the 
notice letter. 

In compliance with the duty to notify the Veteran of what 
information would substantiate her claim, she was informed in 
the October 2006 letter that a disability rating and 
effective date would be assigned if any of her claims was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was advised in a June 2009 Supplemental 
Statement of the Case that VA used a published schedule for 
rating disabilities that determined the rating assigned and 
that evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment and daily life.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in April 2009.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to decide the issues on appeal. 

The Veteran has been given ample opportunity to present 
evidence and argument in support of her claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008). 


Analysis of the Claims

Service Connection Claim

The Veteran seeks service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence supports a granting of service connection and the 
claim will be granted.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008). 

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

 Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. 
§ 3.310(a) (2003).  Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  

Service connection is in effect for a stomach ulcer.  Her 
service treatment records reveal complaints of abdominal pain 
in May 1992; viral gastroenteritis, acid peptic disorder, and 
amenorrhea were diagnosed.  The Veteran's August 1992 
separation medical history report included a notation of 
stomach, liver, or intestinal trouble.  No gastrointestinal 
disorder was found on discharge medical examination in August 
1992.

Private medical records reveal complaints of epigastric pain 
in August 1995, and small ulcers were seen on an upper 
gastrointestinal x-ray series at that time.

On VA examination in July 1997, the Veteran noted a history 
of gastrointestinal pain since 1992.  An 
esophagogastroduodenoscopy revealed mild antritis; 
nonspecific gastritis was diagnosed.

GEDR was diagnosed on VA examination in March 2003.

According to a VA examiner who had reviewed the claims file 
and examined the Veteran in April 2009, she had GERD that was 
at least as likely as not related to service.

The Board finds that the above evidence, especially the April 
2009 VA opinion, supports a grant of service connection for 
GERD as either part of the Veteran's service-connected 
stomach ulcer or as a separate disability.  

In reaching this decision, the Board emphasizes that it does 
not express an opinion as to the severity of the Veteran's 
GERD.  The question of service connection involves a 
determination of the etiology of a disorder, but not its 
severity.  The question of its severity is one of rating, not 
of service connection.  Ferenc v. Nicholson, 20 Vet. app. 58 
(2006) (Discussing the distinction in the terms 
"compensation," "rating," and "service connection" as 
although related, each having a distinct meaning as specified 
by Congress). 

Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

The Veteran was granted service connection for lipomas by 
rating decision in October 1997 and assigned a noncompensable 
evaluation, effective June 12, 1997, under Diagnostic Codes 
7899-7819.  Effective August 30, 2002, VA revised the 
schedular criteria for the evaluation of dermatological 
disorders.  See 67 Fed. Reg. 49,596 (July 31, 2002) (later 
codified at 38 C.F.R. § 4.118).

The Veteran's claim for an increased evaluation for her 
lipomas was received by VA in November 2003, after the 
effective date of the new criteria.  A 10 percent rating was 
granted by rating decision in February 2003 under Diagnostic 
Codes 7819-7806, effective November 2, 2002.

Effective October 23, 2008, VA again revised the criteria for 
the evaluation of scars.  73 Fed. Reg. 54,710-12 (Sept. 23, 
2008).  The implementing regulation for the new rating 
criteria provides that these revisions apply only to 
applications for benefits received by VA on or after October 
23, 2008.  A claimant rated under a previous version of the 
criteria may request review under the most recent criteria.  
The Veteran's claim for increase preceded by several years 
October 23, 2008, and he has not specifically requested 
evaluation under the latest revised criteria.

Under Diagnostic Code 7819, benign skin neoplasms are rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  

A zero percent evaluation is assigned when the skin condition 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected and no more than topical 
therapy required during the past 12-month period; a 10 
percent evaluation is warranted when at least 5 percent, but 
less than 20 percent, of the entire body or exposed areas are 
affected or there is intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period; a 30 percent rating is warranted when for 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period; and a 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).  

Under Diagnostic Code 7800, a 10 percent evaluation is 
assigned for veterans with one of eight (defined) 
characteristics of disfigurement on the head, face, or neck.  
A 30 percent rating is warranted when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or; with two or 
three characteristics of disfigurement.  A 50 percent rating 
is warranted when there is visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features, or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement for evaluation 
purposes are: (1) a scar 5 inches or more (13 or more cm.) in 
length; (2) a scar at least 1/4 inch (0.6 cm.) wide at its 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo or hyper pigmented in an area exceeding 
6 square inches (39 sq. cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) and indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).

Under Diagnostic Code 7801, a 10 percent evaluation may be 
assigned under Diagnostic Code 7801 for a deep scar or one 
that causes limitation of motion and at least covers an area 
or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent evaluation will be assigned if the area exceeds 12 
sq. in. (77 sq. cm.).  If the area involved exceeds 72 sq. 
in. (465 sq. cm.), a 30 percent evaluation will be assigned.  
A 40 percent disability will be warranted if the area exceeds 
144 sq. in. (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2008).  Scars in widely separated areas, as on 2 
or more extremities or on anterior and posterior surfaces of 
extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (1) (2008).  A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (2) (2008).

A 10 percent evaluation may also be assigned under Diagnostic 
Code 7802 for a superficial scar that does not cause limited 
motion but that covers an area or areas of 144 square inches 
(929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2008).

A 10 percent rating is warranted for scars which are 
superficial and unstable.   38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2008).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.

Superficial scars that are painful on examination are rated 
as 10 percent disabling under Diagnostic Code 7804.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

On VA skin examination in December 2002, the Veteran 
complained of painful lesions on her scalp, forearms, and 
thighs.  Examination revealed lesions on her forehead and 
hands.  The forearms had soft masses measuring approximately 
1 or 2 cm in diameter and the thighs had rashes on the back 
of the thighs measuring 2 cms in size.  It was noted that a 
biopsy showed the lesions to be benign.  The diagnoses were 
multiple lipomas on the forearm, thigh, and leg areas; and 
sebaceous cyst on the scalp.  

The Veteran complained on VA skin examination in April 2009 
of painful lipomas without limitation of motion.  She was 
employed as an investigator and said that her clothes and 
belt irritated her lipomas.  She was not receiving treatment 
with corticosteroids, topical or oral immunosuppressives or 
light therapy.  Physical examination revealed numerous fatty 
lipomas over the forearms and lower legs, involving 0 percent 
of exposed skin and approximately 8.6 percent of total body 
area.  The examiner noted that the examination was limited 
because a female chaperone was not available to supervise the 
examination.  The examiner reported that the lipomas on the 
Veteran's arms and legs that he evaluated were superficial, 
rather than deep, and did not cause limitation of motion or 
function.

Although the examiner in April 2009 noted that the 
examination was limited because there was no female chaperone 
available, the Board finds that the information reported is 
sufficient to help determine a schedular rating, as there is 
a notation of the areas involved and that the lesions are not 
deep and do not cause limitation of function.

Based on the evidence on file, the Board finds that a rating 
in excess of 10 percent is not warranted for the veteran's 
service-connected skin disorder because the evidence does not 
show symptomatology that more nearly approximates the 
criteria for an evaluation in excess of 10 percent under any 
of the applicable Diagnostic Codes, which involve 
symptomatology such as scars that are disfiguring or are 
deep, that cause limitation of function, or that cover an 
area of at least 20 percent of the body or the exposed skin.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

In this regard, the schedular evaluation in this case is not 
found to be inadequate for rating purposes.  Ratings in 
excess of that assigned are provided for certain 
manifestations of the service-connected disability at issue, 
but the medical evidence reflects that those manifestations 
are not present in this case, as discussed hereinabove.  

Although the service-connected skin disorder may affect the 
Veteran's employability to some degree, as shown by the 
rating assigned to the disability, there is no evidence 
showing that the Veteran has experienced marked interference 
of employment due to functional impairment or that she has 
been hospitalized due to her service-connected skin 
disability.

Accordingly, the RO's decision not to refer this case for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct.  


ORDER

Service connection for GERD is granted.

An evaluation in excess of 10 percent for lipomas is denied.


REMAND

The Board remanded the issue of service connection for an 
anxiety disorder to the RO in November 2007 for an 
etiological opinion.  Although a VA psychiatric opinion was 
obtained in April 2009, the opinion is not sufficient for the 
Board to make a final adjudication.  The examiner diagnosed a 
post-traumatic stress disorder (PTSD), a panic disorder, and 
a major depressive disorder and said that the Veteran's 
current anxiety was a continuation of anxiety in service due 
to the service stressor of seeing a person killed in a motor 
vehicle accident.  However, this stressor has not been 
verified, but may support a claim of service connection for 
PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(Holding in part that in the case of those claimants who were 
unrepresented at the time of filing of the claim, the 
application for service connection must be read broadly by VA 
adjudicators to encompass any diagnoses reasonably within the 
scope of the claimed specific disability. The Court noted 
that "multiple medical diagnoses or diagnoses that differ 
from the claimed condition do not necessarily represent 
wholly separate claims," and that because a lay claimant is 
only competent to report symptoms and not diagnoses, VA must 
consider the claim for disabilities reasonably raised by the 
description of the claimant's symptoms).
 


Consequently, the Board finds that additional development is 
warranted.

Accordingly, the case is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for a psychiatric 
disorder since April 2009, the date of the 
most recent VA examination.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the claims 
folder.

2.  The RO/AMC will also request that the 
Veteran provide a written account of her 
service stressor, to include information 
related to the approximate dates within a 
60 day time frame (e.g., May through July 
1971), location, involved units, name of 
the person killed if known, and any other 
relevant data.  If sufficient information 
is obtained, the RO/AMC should attempt to 
verify the claimed service stressor.

3.  After the above has been completed, if 
evidence of the stressor is not obtained, 
the RO/AMC will have the examiner who 
examined the Veteran in April 2009 review 
the claims file and provide clarification 
as to whether the Veteran's panic disorder 
and/or major depressive disorder is/are 
causally related to service, to include 
supporting rationale for all opinions 
expressed.  

If the claimed stressor is verified, the 
RO/AMC will consider the claim as 
encompassing one of service connection for 
PTSD.

In either event, the Veteran's claims 
file, including any additional records 
obtained pursuant to the development 
requested above, must be made available to 
the reviewer.  If the examiner who saw the 
Veteran in April 2009 is unavailable, 
another appropriate examiner will review 
the file and provide the requested 
opinion.

4.  If deemed appropriate under the law by 
the RO/AMC, any appropriate medical 
development should be conducted, to 
include a VA examination.  Thereafter, the 
RO/AMC will readjudicate the issue of 
service connection for an anxiety 
disorder, with chest pain and accelerated 
heartbeat, to include as secondary to an 
undiagnosed illness.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, she and her 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal.  
They should be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


